Ogden, P. J.,
on rehearing.—This case was decided during the early part of this term of the court, and is now before us again on a rehearing; and after a most thorough re-examination of the whole case, under the light of the able brief and argument of counsel for defendant in error, *538we feel bound to adhere to the principles of law heretofore enunciated.
The-material questions presented in this record have-been often decided, and we think finally settled, by former decisions of this court, and we are disinclined now to disturb those decisions. In our former opinion we announced what we thought to be the legal presumptions to-be drawn from the facts of the case, without any intention to reflect in any manner upon any one, and especially . upon the learned counsel who presented this case before-the court.
There are certain facts and circumstances presented in the record which in themselves might have been legitimate and proper, and which, considered separately, were no evidence of any improper motives in any one,, but which, when combined or associated together, might raise presumptions never intended by any one, but which nevertheless might have an important bearing on the cause.
We think the facts of this case clearly warrant the legal construction expressed in our former opinion, but which .we deem it unnecessary now to repeat.
The decree, however, which was entered under our former decision, will be so changed as to direct the sale of' the land by the administrator, in the due course of administration, and the proceeds of the sale to be applied to the discharge or payment of the debts, as heretofore directed by the decision of this court.
Affirmed,